DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 Jan 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
On Page 4, line 9 “The storage device for the secondary fluids 14” should likely read “The storage device 14 for the secondary fluids”.  
On Page 4, line 17 “first fluid inlet 46” should read “first fluid inlet 44”.
On Page 4, line 23 “The storage device for the secondary fluids 14” should likely read “The storage device 14 for the secondary fluids”.  
Appropriate correction is required.
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
In Claim 1, line 4 “for the or each reservoir, reservoir:” should likely read “for the or each reservoir:”
Claim 1 recites the limitation "the or each discharge valve" in lines 16 and 24.  There is insufficient antecedent basis for this limitation in the claim. While a single discharge valve is recited in line 7, any multiple discharge valves lack sufficient antecedent basis.
Claim 1 recites the limitation "the or each fluid pipe" in line 21.  There is insufficient antecedent basis for this limitation in the claim.  Line 27 recites the limitation “a fluid pipe”, and the limitation of line 21 will be interpreted as relating to this “fluid pipe” of line 27. 
In Claim 5, line 3 “containing a pressurized fluid fluid;” should likely read “containing a pressurized fluid;”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “a respective reservoir” in line 8.  It is unclear if this is one of the “at least one reservoir” or another, different, reservoir.  For purposes of examination, the “respective reservoir” will be interpreted as being one of the “at least one reservoir”. Additionally, the limitation 
Claims not specifically referenced are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Knoche (DE 102014205712A1; with references taken from the English Machine Translation provided by the Examiner) in view of Namand (US 4,671,319).
Regarding Claim 1, Knoche discloses an emptying system for emptying at least one reservoir containing a pressurized fluid (Paragraph 1). The system comprising: 
for the or each reservoir (1): 
a vent (2) discharging the fluid out of the reservoir (Paragraph 17); and 
a discharge valve (4) connecting the reservoir to said vent (via 3 in the Figure), the discharge valve being movable between an open configuration, in which the discharge valve fluidly connects the reservoir to said vent (Paragraph 17), and a closed configuration, in which the reservoir and said vent are fluidly isolated from one another by the discharge valve (Paragraph 17); 
a fluid control system (together 5, 8 and 7 via 6) controlling the movement of the or each discharge valve to the open configuration by action of an operating fluid on the discharge valve 
and a fluid pipe fluidly connecting said operating station to the discharge valve (6),
but fails to expressly disclose the operating station comprising at least one reversible free connection for connecting to the or each fluid pipe of a supply device for supplying the fluid control system with the operating fluid; and for the or each discharge
While Knoche fails to expressly disclose the operating station comprising at least one reversible free connection for connecting to the or each fluid pipe of a supply device (5 in Knoche) for supplying the fluid control system with the operating fluid (to 4), this feature would be inherent as in order for the system to function for any length of time, the supply device would have to be removeable and replaceable in order to provide a steady supply of compressed air/fluid to the pneumatic system.  Otherwise the system becomes a one-time use without the chance to refill and resupply the supply device.
Alternatively, if this argument is unpersuasive, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided for where the operating station comprising at least one reversible free connection for connecting to the or each fluid pipe of a supply device for supplying the fluid control system with the operating fluid, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  It would have been obvious to provide the supply device (5) with a free connection from the line (6).  Doing so would allow for the tank to be replaced and therefore the supply of compressed air/fluid be replaced to ensure continued operation of the pneumatic system of the relief valve actuator.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knoche to incorporate the teachings of Namand to provide for a return member returning the discharge valve to the closed configuration.  Doing so would be combining prior art elements (the return member of the discharge valve of Namand with the discharge valve of Knoche) according to known methods to yield predictable results (to provide a mechanical return member to the discharge valve such that possible failure of the pneumatic system will allow the discharge valve to safely return to the normally closed position).
Regarding Claim 2, Knoche discloses where said fluid control system comprises a pneumatic control system (Paragraph 17), the operating fluid being formed by a pressurized gas (Paragraph 17; via 5).  
Regarding Claim 3, Knoche discloses where said operating station comprises, for the or each fluid pipe (6), a control valve (8) fluidly inserted between the free connection and the fluid pipe, the control valve being movable between an open configuration, in which the control valve fluidly connects the free connection to the fluid pipe, and a closed configuration, in which the free connection and the fluid pipe are fluidly isolated from one another by the control valve (8; Paragraph 19).  
Regarding Claim 4, Knoche discloses where said control valve is manually controlled (Paragraph 19).
Regarding Claim 5, Knoche discloses a fluid storage device (Figure 1).  The device comprising:  
at least one reservoir (1) containing a pressurized fluid (paragraph 1); and an emptying system according to claim 1 (Figure; and the rejection of Claim 1 is discussed above and not replicated here for 
Regarding Claim 10, Knoche disclose a method for emptying a fluid storage device (Figure).  The device comprising: 
connecting the reversible free connection of an operating fluid supply device compatible with the reversible free connection (5 to the system via 8 as seen in the Figure); 
establishing a fluid link between the supply device and at least one fluid pipe, resulting in an increase in the pressure of the operating fluid in the fluid pipe (by opening 8; paragraph 19); 
moving the discharge valve fluidly connected to the fluid pipe toward the open position under the effect of the pressure of the operating fluid in the fluid pipe (opening 4; Paragraph 17); and 
discharging the fluid contained in the reservoir to which the discharge valve is fluidly connected via the discharge valve and a vent of the emptying system (from 1 to 2).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Knoche (DE 102014205712A1; with references taken from the English Machine Translation provided by the Examiner) in view of Namand (US 4,671,319) in further view of Reznik (US 5,042,520).
Regarding Claim 6, Knoche, as modified by Namand, teach all essential elements of the current invention as discussed above but fails to expressly disclose the device comprising at least two reservoirs.  
Reznik teaches a fluid storage device (Figure 1) with at least two reservoirs (10; with at least 3 shown in Figure 1) and a discharge valve (58) located between the reservoir and a vent (to 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knoche, as modified by Namand to incorporate the teachings of 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided for at least two reservoirs, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Doing so would allow for greater system capacity by increasing the number of reservoirs within the system.
Regarding Claim 7, Knoche, as modified by Namand and Reznik, teach where the reservoirs contain fluid (Paragraph 1), but is moot to where the fluid contained in a first of said reservoirs is dihydrogen and/or the fluid contained in a second of said reservoirs is dioxygen.  However, the recitation of the actual fluid handled has been given no patentable weight in the apparatus claims, MPEP 2115.  Therefore, where the fluid is either dihydrogen or dioxygen is not given patentable weight.
Allowable Subject Matter
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753